Exhibit 13 Annual Report to Stockholders First Bancshares, Inc. 2011 Annual Report First Home Savings Bank A wholly owned subsidiary of First Bancshares, Inc. www.fhsb.com TABLE OF CONTENTS Page Letter to Shareholders 1 Business of the Company 3 Selected Consolidated Financial Information 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Report of Independent Registered Public Accounting Firm 29 Consolidated Financial Statements 30 Notes to Consolidated Financial Statements 35 Common Stock Information 75 Directors and Executive Officers 76 Corporate Information 77 ii Letter To Shareholders Dear Shareholders: I am pleased to forward our 2011 Annual Report for fiscal 2011, which regrettably, describes another difficult year for First Bancshares.For the year ended June 30, 2011, we reported a net loss of $4.1 million, or a loss of $2.65 per share, compared to a net loss of $1.5 million, or a loss of $0.96 per share, for the year ended June 30, 2010.These losses continue to be attributable to the ongoing resolution of problem assets and increases in the provision for loan losses. Despite the losses we experienced in fiscal 2011, we are pleased to report that non-performing loans decreased by $2.6 million, or 66.7%, to $1.3 million at June 30, 2011 from $3.9 million at June 30, 2010.The decrease in non-performing loans reflects the resolution of many loans initially identified in 2009 as problem loans.Even with the decrease in non-performing loans, however, our provision for loans losses increased $330,000 to $1.2 million for the year ended June 30, 2011, from $852,000 for the year ended June 30, 2010.As we indicated last year, we believe that our performance will improve considerably after we resolve our asset quality issues.In that regard, we believe these asset quality issues have been identified and that we are taking the necessary steps to address them.Our performance, however, has been hindered since 2008 by the economic downturn that has prevailed over the past three years.While there were some indications of improvement in the economy during the year ended June 30, 2011, a number of negative reports in the areas of job creation, unemployment, deficits, and real estate values, have negatively impacted the economy.Although our local economy has not been affected to the same degree as other areas of the country, the slowdown in business activity, the decline in real estate values and the increased level of unemployment have been readily apparent in the increase in delinquencies,classified assets, foreclosures, repossessions and write-downs on real estate owned. Our performance also continues to be affected by the operating restrictions imposed by the Cease and Desist Orders that First Home and First Bancshares entered into with our former primary federal regulator, the Office of Thrift Supervision.We believe that as of June 30, 2011, we were in substantial compliance with the requirements set forth in the Orders.With respect to the Orders, we intend to continue to take the necessary steps to satisfy the terms and conditions of the Orders, with the purpose of having the Orders lifted. With the challenges of the current volatile market and changing regulatory environment, our ongoing strategy for fiscal 2012 will continue to focus on: · improving efficiencies and profitability through better deposit and loan pricing and reducing our expenses; · reducing and managing risk by improving our credit quality and better utilization of our capital and liquidity. · cross-selling services to existing customers and attracting new core banking relationships 1 As we celebrate the 100th year of First Home’s founding, our Board of Directors, Management and Employees remain more committed than ever to strengthening the Company and returning it to profitability.Similar to prior years, we will continue to take the necessary actions in fiscal 2012 to establish the foundation for the Company’s future growth. Our goal is to become the premier bank of choice in the market areas we serve through unsurpassed service and loan and deposit products specifically tailored to meet our customers’ needs. We know we have a long way to go, but we are optimistic that we have the commitment and tools in place to achieve this goal. We appreciate your patience and loyalty as we continue to work through resolving our asset quality and other issues. We look forward to seeing you at our Annual Stockholders Meeting to be held on October 28, 2011 at 1:00 p.m. /s/ R. Bradley Weaver R. Bradley Weaver Chief Executive Officer 2 Business of the Company First Bancshares, Inc. (“Company”), a Missouri corporation, was incorporated on September 30, 1993 for the purpose of becoming the holding company for First Home Savings Bank (“First Home” or the “Savings Bank”) upon the conversion of First Home from a Missouri mutual to a Missouri stock savings and loan association.That conversion was completed on December 22, 1993.At June 30, 2011, the Company had total consolidated assets of $209.3 million and consolidated stockholders’ equity of $18.1 million. The Company is not engaged in any significant business activity other than holding the stock of First Home.Accordingly, the information set forth in this report, including the consolidated financial statements and related data, applies primarily to First Home. First Home is a Missouri-chartered, federally-insured stock savings bank organized in 1911.The Savings Bank is regulated by the Missouri Division of Finance and the Federal Deposit Insurance Corporation (“FDIC”) as successor to the Office of Thrift Supervision (“OTS”) Pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act.This recently enacted act by Congress will continue to change the banking regulatory framework and create an independent consumer protection bureau that will assume the consumer protection responsibilities of the various federal banking agencies.First Home’s deposits are insured up to applicable limits by the FDIC.First Home also is a member of the Federal Home Loan Bank (“FHLB”) System. First Home conducts its business from its home office in Mountain Grove and ten full service branch facilities in Marshfield, Ava, Gainesville, Sparta, Theodosia, Crane, Galena, Kissee Mills, Rockaway Beach, and Springfield, Missouri. First Home provides its customers with a full array of community banking services and is primarily engaged in the business of attracting deposits from, and making loans to, the general public, including individuals and small to medium size businesses.First Home originates real estate loans, including one-to-four family residential mortgage loans, multi-family residential loans, commercial real estate loans and home equity loans, as well as, non-real estate loans, including commercial business loans and consumer loans.First Home also invests in mortgage-backed securities, United States Government and agency securities and other assets. At June 30, 2011, First Home’s total gross loans were $97.6 million, or 46.6% of total consolidated assets, including residential first mortgage loans of $54.9 million, or 56.2% of total gross loans and other mortgage loans, secured by commercial properties, land and multi-family properties,of $37.1 million, or 38.0% of total gross loans.Of the gross mortgage loans, over 68.9% are adjustable-rate loans. 3 SELECTED CONSOLIDATED FINANCIAL INFORMATION The following table sets forth certain information concerning the consolidated financial position and operating results of the Company as of and for the dates indicated.The Company is primarily in the business of directing, planning and coordinating the business activities of First Home.The consolidated data is derived in part from, and should be read in conjunction with, the Consolidated Financial Statements of the Company and its subsidiaries presented herein. At June 30, (In thousands) FINANCIAL CONDITION DATA: Total assets $ Loans receivable, net Cash, interest-bearing deposits and securities Deposits Retail repurchase agreements Borrowed funds Stockholders' equity Years Ended June 30, (In thousands, except per share information) OPERATING DATA: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Impairment of and gains/(losses) on securities - - Non-interest income, excluding gains (losses) on securities ) Non-interest expense Income (loss) before taxes ) ) ) Income tax expense (benefit) ) 69 ) Net income (loss) $ ) $ ) $ ) $ $ Basic earnings (loss) per share $ ) $ ) $ ) $ $ Diluted earnings (loss) per share $ ) $ ) $ ) $ $ Dividends per share $ 4 At or For the Years Ended June 30, KEY OPERATING RATIOS: Return on average assets N/A % N/A % N/A % % % Return on average equity N/A N/A N/A Average equity to average assets Interest rate spread for period Net interest margin for period Non-interest expense to average assets Average interest-earning assets to interest-bearing liabilities Allowance for loan losses to total loans at end of period Net charge-offs to average loans outstanding during the period Ratio of non-performing assets to total assets Ratio of loan loss allowance to non-performing assets Dividend payout ratio N/A N/A N/A N/A June 30, OTHER DATA: Number of: Loans outstanding Deposit accounts Full service offices 11 11 11 11 11 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding the financial condition and results of operations of the Company.The information contained in this section should be read in conjunction with the Consolidated Financial Statements, the accompanying Notes to Consolidated Financial Statements and the other sections contained in this report. Forward-Looking Statements This Annual Report contains certain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements may be identified by the use of words such as "believe," "expect," "anticipate," "intend," "should," "plan," "project," "estimate," "potential," "seek," "strive," or "try" or other conditional verbs such as "will," "would," "should," "could," or "may" or similar expressions. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our strategies. Our ability to predict results or the actual effects of our plans or strategies is inherently uncertain. Although we believe that our plans, intentions and expectations, as reflected in these forward-looking statements are reasonable, we can give no assurance that these plans, intentions or expectations will be achieved or realized. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets in our loan portfolio, resulting in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; deposit flows; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; secondary market conditions for loans and our ability to sell loans in the secondary market;adverse changes in the securities markets; results of examinations of First Bancshares by the Federal Reserve Bank of St. Louis (the “Federal Reserve”) and of the Savings Bank by the FDIC, the Missouri Division of Finance (“Division”) or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; the possibility that we will be unable to comply with the conditions imposed upon each of the Company and the Savings Bank by the Orders to Cease and Desist entered into with their prior primary banking regulator, the Office of Thrift Supervision, including but not limited to our ability to reduce our non-performing assets, which could result in the imposition of additional restrictions on our operations; our ability to control operating costs and expenses; the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; computer systems on which we depend could fail or experience a security breach, or the implementation of new technologies may not be successful; our ability to manage loan delinquency rates; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; legislative or regulatory changes that adversely affect our business including the effect of the Dodd-Frank Act changes in regulatory polices and principles, including the interpretation of 6 regulatory capital or other rules; our ability to attract and retain deposits; further increases in premiums for deposit insurance; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; the Company’s and Savings Bank’s ability to pay dividends on its common stock; the inability of key third-party providers to perform their obligations to us; changes in accounting policies, principles and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or any terrorist activities; other economic, competitive, governmental, regulatory, and technological factors affecting our operations; pricing, products and services; our ability to lease excess space in Company-owned buildings; and other risks detailed in this Annual Report. Any of the forward-looking statements that we make in this Annual Report and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Additionally, the timing and occurrence or non-occurrence of events may be subject to circumstances beyond our control. We caution readers not to place undue reliance on any forward-looking statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company's operating and stock performance. As used throughout this report, the terms "we", "our", or "us" refer to First Bancshares, Inc. and its consolidated subsidiary, First Home Savings Bank, unless the context indicates otherwise. Recent Developments and Corporate Overview Economic Conditions The economic decline that began in calendar 2008 and that has continued to varying degrees into calendar 2011 has created significant challenges for financial institutions such as First Home Savings Bank.Dramatic declines in the housing market, marked by falling home prices and increasing levels of mortgage foreclosures, have resulted in significant write-downs of asset values by many financial institutions, including government-sponsored entities and major commercial and investment banks.In addition, many lenders and institutional investors have reduced, and in some cases ceased to provide, funding to borrowers, including other financial institutions, as a result of concern about the stability of the financial markets and the strength of counterparties. While the economy has recently shown some small signs of improvement, no upward trend seems to have been established. New Federal Legislation Last year Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act which is significantly changing the current bank regulatory structure and affect the lending, investment, trading and operating activities of financial institutions and their holding companies.The Dodd-Frank Act has eliminated, as of July 21, 2011, the Office of Thrift Supervision, which had been the primary federal regulator for both the Savings Bank and the Company. First Home Savings Bank is, as of that date, regulated by the FDIC (the primary federal regulator for state chartered banks) and the Division.The Dodd-Frank Act also authorizes the Federal Reserve Board to supervise and regulate all savings and loan holding companies like First Bancshares, Inc., in addition to bank holding companies which it currently regulates.As a result, the Federal Reserve Board’s current regulations applicable to bank holding companies, including holding company capital requirements, will eventually apply to savings and loan holding companies like First Bancshares, Inc.These capital requirements are substantially similar to the capital requirements currently applicable to the Savings Bank.The Dodd-Frank Act also requires the Federal Reserve Board to set minimum capital levels for bank holding companies that are as stringent as 7 those required for the insured depository subsidiaries, and the components of Tier 1 capital would be restricted to capital instruments that are currently considered to be Tier 1 capital for insured depository institutions.Bank holding companies with assets of less than $500 million are exempt from these capital requirements.The legislation also establishes a floor for capital of insured depository institutions that cannot be lower than the standards in effect today, and directs the federal banking regulators to implement new leverage and capital requirements within 18 months that take into account off-balance sheet activities and other risks, including risks relating to securitized products and derivatives. The Dodd-Frank Act also created a new Consumer Financial Protection Bureau with broad powers to supervise and enforce consumer protection laws.The Consumer Financial Protection Bureau has broad rule-making authority for a wide range of consumer protection laws that apply to all banks and savings institutions such as the Bank, including the authority to prohibit “unfair, deceptive or abusive” acts and practices.The Consumer Financial Protection Bureau has examination and enforcement authority over all banks and savings institutions with more than $10 billion in assets.Banks and savings institutions with $10 billion or less in assets will be examined by their applicable bank regulators, in the Savings Bank’s case, the FDIC. The legislation also broadens the base for FDIC insurance assessments.Assessments are now be based on the average consolidated total assets less tangible equity capital of a financial institution.The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2009, and non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2013.Additionally, regulatory changes in overdraft and interchange fee restrictions may reduce our noninterest income.Lastly, the Dodd-Frank Act will increase stockholder influence over boards of directors by requiring companies to give stockholders a non-binding vote on executive compensation and so-called “golden parachute” payments, and authorizing the Securities and Exchange Commission (“SEC”) to promulgate rules that would allow stockholders to nominate their own candidates using a company’s proxy materials.The legislation also directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives, regardless of whether the company is publicly traded or not. Federal Deposit Insurance The Dodd-Frank Act permanently increased the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2009.Non-interest bearing transaction accounts have unlimited deposit insurance through December 31, 2013. Pursuant to the Federal Deposit Insurance Reform Act of 2005 (the “Reform Act”), the FDIC is authorized to set the reserve ratio for the Deposit Insurance Fund (“DIF”) annually at between 1.15% and 1.5% of estimated insured deposits. The Dodd-Frank Act mandates that the statutory minimum reserve ratio of the DIF increase from 1.15% to 1.35% of insured deposits by September 30, 2020.Banks with assets of less than $10 billion, such as First Home Savings Bank, are exempt from any additional assessments necessary to increase the reserve fund above 1.15%. As part of a plan to restore the reserve ratio to 1.15%, the FDIC imposed a special assessment equal to five basis points of assets less Tier 1 capital as of June 30, 2009, which was payable on September 30, 2009.In addition, the FDIC has increased its quarterly deposit insurance assessment rates and amended the method by which rates are calculated.Beginning in the second quarter of 2009, institutions are assigned an initial base assessment rate ranging from 12 to 45 basis points of deposits depending on risk category. The initial base assessment is then adjusted based upon the level of unsecured debt, secured liabilities, and brokered deposits to establish a total base assessment rate ranging from seven to 77.5 basis points. 8 On November 12, 2009, the FDIC approved a final rule requiring insured depository institutions to prepay on December 30, 2009, their estimated quarterly risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011, and 2012.Estimated assessments for the fourth quarter of 2009 and for all of 2010 are based upon the assessment rate in effect on September 30, 2009, with three basis points added for the 2011 and 2012 assessment rates.In addition, a 5% annual growth in the assessment base is assumed.Prepaid assessments are to be applied against the actual quarterly assessments until exhausted, and may not be applied to any special assessments that may occur in the future.Any unused prepayments will be returned to the institution on June 30, 2013.On December 30, 2009, we prepaid $1.6 million in estimated assessment fees for the fourth quarter of 2009 through 2012.Because the prepaid assessments represent the prepayment of future expense, they do not affect our tax obligations or regulatory capital (the prepaid asset will have a risk-weighting of 0%). The preceding is a summary of recently enacted laws and regulations that could materially impact our results of operations or financial condition.For further information, see “Item 1, Business Regulation of First Home” and “ Regulation of First Bancshares” included in our Annual Report on Form 10-K for the year ended June 30, 2011. On August 17, 2009, the Company and the Savings Bank each entered into a Stipulation and Consent to the Issuance of Order to Cease and Desist from the OTS.The Orders are now enforced by the Federal Reserve and the FDIC as the successors to the OTS. Under the terms of the orders, the Bank and the Company, without the prior written approval of their respective banking regulators, may not: · Increase assets during any quarter; · Pay dividends; · Increase brokered deposits; · Repurchase shares of the Company’s outstanding common stock; and · Issue any debt securities or incur any debt (other than that incurred in the normal course of business). Other material provisions of the order require the Savings Bank and the Company to: · develop an acceptable business plan for enhancing, measuring and maintaining profitability, increasing earnings, improving liquidity, maintaining capital levels; · ensure the Savings Bank’s compliance with applicable laws, rules, regulations and agency guidelines, including the terms of the order; · not appoint any new director or senior executive officer or change the responsibilities of any current senior executive officers without notifying the applicable banking regulators; · not enter into, renew, extend or revise any compensation or benefit agreements for directors or senior executive officers; · not make any indemnification, severance or golden parachute payments; · enhance its asset classification policy; · provide progress reports to the FDIC regarding certain classified assets; · submit a comprehensive plan for reducing classified assets; · develop a plan to reduce the concentration of certain loans contained in the loan portfolio and that addresses the assessment, monitoring and control of the risks associated with the commercial real estate portfolio; · not enter into any arrangement or contract with a third party service provider that is significant to the overall operation or financial condition of the Savings Bank, or that is outside the normal course of business; and prepare and submit progress reports to the FDIC and the Federal Reserve. 9 All customer deposits remain insured to the fullest extent permitted by the FDIC since entering into the order. The Savings Bank has continued to serve its customers in all areas including making loans, establishing lines of credit, accepting deposits and processing banking transactions. Neither the Company nor the Savings Bank admitted any wrongdoing in entering into the respective Stipulation and Consent to the Issuance of a Cease and Desist Order. No monetary penalties were imposed or recommended in connection with the orders. We believe that the Company and the Savings Bank are currently in substantial compliance with all of the requirements of the orders through their normal business operations.The orders will remain in effect until modified or terminated by the FDIC or Federal. Reserve,, as the case may be. For additional information regarding the terms of the orders, please see our Form 8-K that we filed with the SEC on August 18, 2009. Further, we may be subject to more severe future regulatory enforcement actions, including but not limited to civil money penalties, if we do not comply with the terms of the order. Review of Loan Portfolio Since November 2008, in light of a continually worsening economy, the Savings Bank has conducted ongoing, in depth reviews and analyses of the loans in its portfolio, primarily focusing on its commercial real estate, multi-family, development and commercial business loans. During the fiscal years ended June 30, 2009 and June 30, 2010, based primarily on this ongoing loan review, and in light of the economic conditions, the Company recorded provisions for loan losses of $5.3 million and $852,000, respectively. During the year ended June 30, 2011, an additional provision for loan losses totaling $1.2 million was recorded by the Company. Beginning with the quarter ended September 30, 2009, the Company has engaged the services of a consultant with an extensive background in commercial real estate, multi-family, development and commercial business lending. The purpose of hiring the consultant was to assist the Company and the Savings Bank in meeting reporting deadlines established in the Orders and, to validate the methodology used internally to review, evaluate and analyze loans. This consultant performed an extensive review of the Company’s credits of $250,000 or larger during the quarter ended September 30, 2009 and performed follow up reviews each quarter through the quarter ended June 30, 2011 in order to assist management’s resolution of problem loans. Litigation On January 21, 2011 a jury verdict was entered against the Company and the Bank in the Circuit Court of Ozark County, Missouri, following a jury trial in a claim made by a former employee of the Bank relating to her termination from the Bank in 2007. The former employee claimed that the Bank wrongfully terminated her as a result of her reporting to superiors and Board members what she believed to be illegal activities of two former presidents of the Bank. This alleged cause of action in Missouri is commonly known as a whistleblower lawsuit. Protection for whistleblowers has been carved out as a protected class of employees who, as with certain other classes, such as gender, age, and race for example, cannot be terminated as a result of reporting alleged illegal activities. The jury verdict was against the Bank for $182,000 in compensatory damages (lost wages) and for punitive damages in the amount of $235,000, or a total of $417,000. The Bank believes that the verdict relating to the alleged reporting by the former employee of illegal activities is contrary to the facts and the law, and the Bank filed post-trial motions including a motion for a new trial and other relief. The post-trial motions were denied by the court, and the Bank has filed a notice of appeal. The Bank anticipates its appeal will be filed in September 2011. During the quarter ended December 31, 2010, the Bank recorded a liability in the amount of $300,000 in connection with this litigation in anticipation of the final amount it will owe the plaintiff. 10 In September 2006, the then Chief Financial Officer of both the Savings Bank and the Company was terminated. Subsequent to her termination, the former CFO filed a lawsuit against the Company and the Savings Bank. The alleged cause of action is a whistleblower lawsuit. The former CFO claimed she was terminated for repeatedly reporting violations of law by two former CEOs of the Company and the Savings Bank, and others during her tenure with the organization, and for refusing to sign Securities and Exchange Commission certifications subsequent to September 15, 2006. Both the Company and the Savings Bank deny all claims and assertions made by the former CFO. The case has been set for mediation in September 2011, and, if the mediation is unsuccessful, the case is currently scheduled for trial in January 2012. The law firm representing the Company, the Savings Bank and their insurance carrier has advised that they have not reached an opinion that an unfavorable outcome is either probable or remote, and therefore, they expressed no opinion as to the ultimate outcome of this matter. Operating Strategy The primary goals of management, during fiscal 2011 and for the immediate future, have been to improve profitability, reduce and manage risk and take whatever steps are necessary to satisfy the terms and conditions of the Cease and Desist orders under which both the Company and the Savings Bank are currently conducting business, with the stated purpose of having those orders lifted.Operating results depend primarily on net interest income, which is the difference between the income earned on interest-earning assets, consisting of loans and securities, and the cost of interest-bearing liabilities, consisting of deposits and borrowings.Net income is also affected by, among other things, provisions for loan losses and operating expenses. Operating results are also significantly affected by general economic and competitive conditions, primarily changes in market interest rates, governmental legislation and policies concerning monetary and fiscal affairs and housing, as well as, by other financial institutions and the actions of the regulatory authorities.Management’s strategy is to strengthen First Home’s presence in its primary market area. Management has implemented various general strategies with the intent of improving profitability while maintaining, and as necessary, improving safety and soundness.Primary among those strategies are, to the extent that market conditions allow, increasing the volume of originated one-to-four family loans, actively seeking high quality commercial real estate loans, continuing improvement in, and maintaining, asset quality, and managing interest-rate risk.Historically, First Home has been primarily an originator of adjustable rate loans. However, the Savings Bank, on a limited basis, continues to originate fixed-rate, single-family mortgages for sale into the secondary market. Lending.Historically, First Home predominantly originated one-to-four family residential loans.One-to-four family residential loans were 66% of the mortgage loans originated, or 54% of total loan originations, during fiscal year 2011, compared with 46% of the mortgage loans originated, or 36% of total loan originations, during fiscal 2010.At June 30, 2011, residential mortgage loans as a percent of the Savings Bank’s total gross loan portfolio were approximately 56% compared to approximately 54% at June 30, 2010.Commercial real estate and land loan originations were approximately 54% of mortgage loan originations in fiscal 2010. In fiscal 2011, the total amount of commercial real estate and land loans originated decreased to $3.6 million from $5.1 million in fiscal 2010, and the ratio of originations of such loans to total mortgage loan originations decreased to approximately 34%. The decrease in this number was due primarily to the increase in one-to-four family mortgage loan originations and to a lack of demand for, and the Savings Bank’s reduced interest in the origination of, such loans in the existing economic environment.Commercial real estate and land loans will continue to be a part of the real estate loans originated by the Savings Bank, but it is not anticipated they will exceed 35% of total originations. 11 Asset Quality. Asset quality remains a significant concern of the Company’s management and Board of Directors.The Savings Bank’s asset quality is monitored and measured using various bench-marks.The two key items are non-performing loans and classified loans. Non-performing loans consist of non-accrual loans, loans past due over 90 days and impaired loans not past due or past due less than 60 days.Classified loans are loans internally identified as having greater credit risk and requiring additional monitoring. Past due and non-accrual loans, including loans 30-89 days delinquent, at June 30, 2011 were$2.4 million, or 2.51% of the gross loan portfolio, and included $867,000, or 1.58% of residential loans, $1,162,000, or 3.89% of commercial real estate loans, $109,000, or 3.31% of land loans, $36,000, or 0.91%, of second mortgage loans, $21,000, or 0.92%, of consumer loans, and $253,000; or 7.66% of commercial business loans. The table below shows the risk classification of the Savings Bank’s loan portfolio at the dates indicated.Non-performing loans decreased by $2.6 million, or 66.7%, to $1.3 million at June 30, 2011 from $3.9 million at June 30, 2010.During fiscal 2011, real estate owned and repossessed assets increased by $1.0 million from $3.9 million to $4.9 million. Net charge-offs for fiscal 2011 decreased by $935,000 from net charge-offs for fiscal 2010, to $1.7 million from $2.7 million. Classified loans decreased by $2.1 million, or 27.6%, to $5.6 million at June 30, 2011 compared to $7.7 million at June 30, 2010. Many of the loans initially identified as problems in fiscal 2009 have been resolved, or partially resolved, through foreclosures, repossessions, write downs and refinancing by other lenders. In addition to the classified loans, the Savings Bank has identified an additional credit of $176,000 as ”special mention” on its internal watch list as of June 30, 2011. This loan is a commercial real estate loan. Management has identified this loan as high risk, and any deterioration in the borrower’s financial condition could increase classified loan totals. Of the $5.6 million in classified loans as of June 30, 2011, one loan with an outstanding balance of $303,000 was outside the Savings Bank’s market area.This loan is located in Nebraska.The allowance for loan losses related to this loan was $233,000 as of June 30, 2011. Asset quality: (in thousands) At or for the Year Ended June 30, Non-performing assets: Past due over 90 days $
